Title: Wilson Cary Nicholas to Thomas Jefferson, 1 July 1810
From: Nicholas, Wilson Cary
To: Jefferson, Thomas


          
            My Dear Sir.
            Warren 
                     July 1st 1810
          
           
		  I expected for some time past to have the pleasure of seeing you tomorrow, but I cannot venture from home, until I have securd my wheat.  I shou’d have finished my harvest yesterday but for the wet weather last week. I have yet 150 acres to cut. I suspect nine or ten shillings a bushel has been given for wheat to be delivered early. wou’d it not be well for us to embrace that price? I shou’d think your Bedford wheat cou’d be carried to Lynchburg. Fifty per Cent advance upon the ordinary price ought not to be lost—The wheat is so good this year that those who are so fortunate as to obtain that price, will make more than a double crop
			 in value.
			 Mr Patterson informs me you have two merino sheep. Will it be possible for me to get the use of your ram for any part of the
			 next season? I am very anxious to get a stock of that breed of sheep, and
			 shou’d be glad to procure a ram and a ewe as soon as you have them to spare unless I can furnish myself earlier. I beg the favor of you to put me on your list of applicants. I have only a moment to assure you of the
          
            Great respect & regard of Dear Sir your friend & hum. Serv.
            
                  
               W. C. Nicholas
          
        